ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_10_EN.txt. 304

DISSENTING OPINION OF JUDGE FISCHER

To my regret I am unable to concur in the decision of the Court for the
reasons which I shall briefly set forth below. My remarks will concentrate
on the principal divergence of views.

On the other hand, I am in agreement with some of the reasoning of the
Court.

1. I agree, for example, with the description of what can be called the
relevant area and the area of overlapping claims (synonymous with the
“disputed area”). However, I do not share the Court’s view that the so-
called “area of overlapping potential entitlement” is relevant. It is a fact
that Norway has claimed median lines constituting the delimitation of the
continental shelf and the fisheries zones as it is a fact that Denmark has
claimed a delimitation line 200 nautical miles from East Greenland. The
claims of the Parties are decisive, not the entitlement.

The distinction in this case between “entitlement” and “delimitation” is
important and must always be kept in mind. I will revert to this matter in
another context.

The case is characterized by a rather simple geography: the extensive,
well-defined coast of East Greenland confronting the equally well-
defined but much smaller coast of West Jan Mayen.

2. I also agree with the Court in rejecting the principal contentions of
Norway that median lines delimitation in respect of the continental shelf
areas and the fisheries zones between Greenland and Jan Mayen are “in
place”. These contentions were mainly based on the 1965 Agreement, the
1958 Convention on the Continental Shelf and the conduct of the Parties,
especially of Denmark. The Court did rightly not accept any of these argu-
ments.

3. On the whole I agree with the Court as to the question of whether
there should be one line of delimitation as claimed by Denmark or two —
coinciding — lines as claimed by Norway. The Court is — even without an
agreement between the parties — competent to declare that a delimitation
of the shelf and of the fisheries zones should be based on a single line. The
fact that the present case has been brought before the Court by the uni-
lateral application of Denmark has therefore not been relevant.

The legal paths leading to the final outcome of either a single line or two

270
305 MARITIME DELIMITATION (DISS. OP. FISCHER)

(coinciding) lines are or may be different. However, when the result is
attained, is there then any difference between a single line on a given geo-
graphical position or two coinciding lines on this same position? In my
view, there is not. It is the location of the delimitation which matters, not
whether the delimitation is effected by one line or two coinciding lines.

4. Lagree with the Court that the legal sources governing the case are
the 1958 Convention (Art. 6) as regards the continental shelf and custom-
ary law as regards the fisheries zone. I do not, however, consider the
1958 Convention to be the sole legal source concerning the continental
shelf delimitation, as Article 6 of that Convention has to be interpreted
according to and to be supplemented by customary law.

The Court itself has mentioned the tendency towards assimilation of
the “special circumstances” of Article 6 and the relevant circumstances of
customary law, because both aim to promote the achievement of an equi-
table result.

5. I disagree with the Court when it deduces from Article 6 that it
is appropriate provisionally to draw a median line as a first stage in the
delimitation process.

By means of this legal method the Court has been able to reach its deci-
sion of establishing a delimitation line located between the lines claimed
by the two Parties.

The approach whereby the Court first used a provisionally drawn
median line and then enquired whether special circumstances required
another boundary is set forth in the Judgment after the Court’s rejection
of the Norwegian contentions that median lines are in place, but before it
considers whether the Danish claims are equitable or justified. The Court
apparently arrived a priori at the conclusion that those claims would lead
to an inequitable result.

I do not consider this manner of proceeding to be the proper one. In my
view, the Court should, after having examined the Norwegian claims,
have examined the Danish claims and only then, if the Danish claims were
found to lead to an inequitable result, should it have considered whether a
provisional line — the median line or another line — could appropriately
be used.

6. The Court has in my view not produced any substantial arguments in
favour of the use of the median line as a starting point for the delimitation
process.

I do not see how one can defend the contention that Article 6 of the
1958 Convention justifies this method. The Article does not contain any
provisions about using the median line as a provisionally drawn line.

271
306 MARITIME DELIMITATION (DISS. OP. FISCHER)

The Court has assumed that the striking difference in the length of the
two relevant coasts constitutes “special circumstances” within the mean-
ing of Article 6, which means that a delimitation line other than the
median line has to be established. It is difficult to understand how it can
then conclude that a median line should be used as a provisional line.

7. The Court has referred to the Continental Shelf (Libyan Arab Jama-
hiriya/Malta) case where the tracing of a median line by way of a pro-
visional step in a process to be continued by other operations was con-
sidered to be the most judicious manner of proceeding with a view to
the eventual achievement of an equitable result.

Reference has also been made to the Anglo-French Court of Arbitra-
tion which, in 1977, applied the equidistance line as a provisional line.
These cases are however so different from the present one in respect of
geographical and other factors, that there seems to be no justification
from drawing any conclusions from them as to the appropriateness of
using a provisional median line in the present case.

It is, moreover, possible to adduce other cases with different stand-
points, as for instance the case concerning the Continental Shelf (Tunisia/
Libyan Arab Jamahiriya):

“Nor does the Court consider that it is in the present case required,
as a first step, to examine the effects of a delimitation by application
of the equidistance method, and to reject that method in favour of
some other only if it considers the result of an equidistance line to be
inequitable.” (.C.J. Reports 1982, p. 79, para. 110.)

8. Itseems to me that the Court, when deciding to use a median line as a
provisional line, has accorded a preferential and unwarranted status to
the median line.

This attitude corresponds to the general attitude of the Court in this
case to the effect that prima facie a median line between opposite coasts
results in an equitable solution. This does not, in my opinion, correspond
to the developments in international law since 1958 especially as codified
by the 1982 Convention on the Law of the Sea, which has diminished the
significance attached to the median line principle, seen as no more than
one means among others of reaching an equitable result.

I do not think that, in the absence of an agreement, the median line
according to Article 6 of the 1958 Convention can be considered as
the main rule while “special circumstances” constitute the exception. The
two alternatives are, in my opinion, placed on the same footing. The pri-
mary task is therefore, to examine whether in the present case there are
special circumstances which justify a boundary other than the median line
and, if so, where such a line is to be drawn.

272
307 MARITIME DELIMITATION (DISS. OP. FISCHER)

Article 6 contains no indication of the precise nature of “special circum-
stances” but it is generally accepted that those circumstances are such as
to lead to an equitable solution.

9. The claims of Denmark to a delimitation line running 200 nautical
miles from the coast of Eastern Greenland have, as mentioned, been
examined by the Court only in the context of the adjustment of the provi-
sional median line and were rejected on the grounds that the allocation of
the whole of the disputed area and its resources to one of the Parties would
not have been considered equitable. The Court has also asserted that the
coast of Jan Mayen, no less than that of Eastern Greenland, accords full
title to the maritime areas recognized by customary law, i.e., in principle
up to a limit of 200 miles from the baseline, and that the attribution to
Norway of no more than the residual area left after giving full effect to the
eastern coast of Greenland would run counter to the superior require-
ments of equity. According to the standpoint of the Court, neither of the
States with opposite coasts can require the other State to renounce its
claim to the full maritime area. This leads me to think that the Court has
not drawn a clear distinction between “entitlement” and “delimitation”.

10. The distinction between the two concepts is important, because the
law applicable to the basis of entitlement to areas of continental shelf or
fishery zones, is different from — albeit complementary to — the law
applicable to the delimitation of such areas (see the case concerning the
Continental Shelf (Libyan Arab Jamahiriya/Malta), I.C.J. Reports 1985,
pp. 29-30, para. 27).

Denmark has not questioned Jan Mayen’s status as an island and, con-
sequently, has neither questioned its entitlement to a fishery zone and a
continental shelf, nor objected to its 200-mile zone towards the open sea.

Delimitation does not by definition and necessarily have to lead to a
partition of the disputed area. No legal norms exist which would prevent a
judicial solution of a delimitation dispute from being one in which one of
the Parties is left with its full zone vis-a-vis the other Party, if such a solu-
tion is found to be equitable.

11. Customary law concerning the delimitation of the continental shelf
and/or of economic zones has been applied in a number of cases by the
International Court of Justice (North Sea Continental Shelf cases, 1969;
Tunisia/Libya, 1982; Gulf of Maine, 1984; Libya/Malta, 1985) and by
other international tribunals (United Kingdom/France, 1977); Guinea/
Guinea-Bissau, 1985; Canada/France, 1992). Some cases were concerned
solely with the continental shelf (North Sea Continental Shelf cases; Tuni-
sia/ Libya; Libya/Malta; United Kingdom/France), while other cases
were also concerned with the delimitation of economic zones and the ter-
ritorial sea (Guinea/Guinea-Bissau and Canada/France).

273
308 MARITIME DELIMITATION (DISS. OP. FISCHER)

In all cases concerning maritime delimitation, customary law pre-
scribes that a delimitation is to be effected by the application of equitable
principles (criteria) capable of ensuring an equitable result (Continental
Shelf (Tunisia/Libyan Arab Jamahiriya), LCJ. Reports 1982, p. 59,
para. 70; Delimitation of the Maritime Boundary in the Gulf of Maine Area,
C.J. Reports 1984, p.299, para. 112; Continental Shelf (Libyan Arab Jama-
hiriya/ Malta), I.C.J. Reports 1985, p. 38, para. 45).

Customary law does not define the term “equitable”, which is used to
characterize both the result to be achieved and the means to be employed
in order to attain it. It is, however, the result which is predominant, so that
the equitableness of a principle (criterion) is assessed in the light of its
usefulness for the purpose of arriving at an equitable result. The equi-
tableness of the result is to be determined by a balancing up of all the
relevant factors of the particular case (North Sea Continental Shelf cases,
CJ. Reports 1969, p. 50, para. 93). International tribunals have found a
variety of factors or methods to be relevant, and no factors or methods are
considered to have a privileged status in relation to others. This was
clearly stated in the North Sea Continental Shelf cases (ibid., pp. 53-56,
para. 101) and in the Guinea/Guinea-Bissau case, 1985 (International
Legal Materials, Vol. XXV, No. 2, 1986, p. 294, para. 102).

12. The factors which, in accordance with international judicial prac-
tice, have primarily to be taken into consideration are those related to the
geographical features of the case, especially the relevant area and the rele-
vant fronting coasts. The length of the relevant eastern coast (baseline) of
Greenland is approximately 524 kilometres, the length of the fronting
western coast of Jan Mayen is approximately 57.8 kilometres. Thus, the
ratio of coastal lengths is more than 9 to 1 in favour of Greenland, so that
this case is characterized by a very marked difference between the lengths
of the two relevant opposite coasts. This is why the proportionality factor
is crucial. In the context of a delimitation of the continental shelf, a refer-
ence to that factor is generally taken to imply that there should be a rea-
sonable degree of proportionality between the area of the continental
shelf of the States concerned and the length of their relative coastlines.

13. Proportionality has played an important role as a relevant factor in
many judicial cases concerning delimitation of the continental shelf and
other maritime areas (North Sea Continental Shelf cases, 1969; United
Kingdom/France, 1977 ; Tunisia/Libya, 1982; Gulf of Maine, 1984; Libya/
Malta, 1985; Guinea/Guinea-Bissau, 1985; Canada/France, 1992). The
exact role in the delimitation process has differed in judicial practice and
has been widely discussed by publicists of international law. Proportion-
ality in the lengths of the relevant coasts has either been a factor which,
together with other factors, has been taken into consideration in order to
decide an equitable delimitation or it has — as in the present Judgment —

274
309 MARITIME DELIMITATION (DISS. OP. FISCHER)

been used a posteriori as a test of equity and appropriateness of a line
which, as a starting point in the delimitation process, has been drawn on
the basis of equidistance or in accordance with another method of delimi-
tation.

When there are opposite coasts of comparable lengths, a median line
delimitation would, in general, pass the tests of proportionality and
equity. In the present case, however, where the two coastlines are of a
proportion of more than 9 to 1, a median line cannot in my opinion be
considered equitable, not even as a starting point in the delimitation
process.

A median line delimitation would have allocated in total 96,000 square
kilometres of the relevant area to Norway/Jan Mayen and 141,000 square
kilometres to Denmark/Greenland, which corresponds to a ratio of some
1.5 to 1 in favour of Denmark/Greenland. Such a ratio differs greatly from
the ratio of the difference of the lengths of the relevant coasts and would
clearly have been inequitable.

This is also the case — although to a smaller degree — with the ratio,
which follows from the Judgment.

The Court has in its decision, in my opinion, not — sufficiently — taken
the difference between the lengths of the relevant coasts into considera-
tion as it attributes, according to my estimate, some 43 per cent of the area
of overlapping claims (zones 1, 2 and 3) to Denmark/Greenland (approxi-
mately 28,000 square kilometres) and some 57 per cent to Norway/
Jan Mayen (approximately 37,000 square kilometres). This amounts to a
total allocation of some 178,000 square kilometres of the relevant area to
Denmark/Greenland and some 59,000 square kilometres to Norway/
Jan Mayen, which is a ratio of some 3 to 1 in favour of Denmark. I do not
see how this partition can be equitable considering the ratio of the coastal
lengths (9 to 1). A delimitation of 200 miles drawn from Eastern Green-
land would have allocated an area of about 206,000 square kilometres to
Denmark/Greenland and some 31,000 square kilometres to Norway/
Jan Mayen, which is a ratio of some 6.1 to | in favour of Denmark/Green-
land. I therefore consider that considerations of general proportional-
ity — together with certain other considerations — lead to the conclusion
that a delimitation of 200 miles drawn from Eastern Greenland would
have been equitable.

14. The Court has taken no account at all of the considerable differ-
ences between Greenland and Jan Mayen as regards population and
socio-economic factors, on the grounds that such factors undergo modifi-
cations over time and thus cannot serve as a basis for a maritime delimita-
tion which is destined to be permanent. I disagree with the Court as all
these factors have existed for a long period of time and any change in the
foreseeable future is very unlikely. Due to geographical, climatic and

275
310 MARITIME DELIMITATION (DISS. OP. FISCHER)

other local conditions the major differences between Greenland and
Jan Mayen will in all probability continue to exist and are, in my opinion,
stable enough to be taken into consideration.

Besides, the position of the Court that socio-economic factors should
not play a role in the delimitation process because they change has not
prevented it from taking account of access to the fishery resources in the
south of the disputed area.

As has been said, there are no general criteria of customary law that can
serve to determine the weight to be attached to the factors considered rele-
vant in a concrete case, as each case is “monotypic” (Gulf of Maine).

Contrary to the standpoint of the Court, I consider that not only geo-
graphical but also population and socio-economic factors play a part
when one is assessing the equitableness of a maritime delimitation (Deli-
mitation of the Maritime Boundary in the Gulf of Maine Area, I.C.J. Reports
1982, p. 278, para. 59, and p. 340, para. 232). There is no question of assess-
ing single factors individually as relevant, but of assessing and weighing
them up collectively.

The present case is characterized not only by a very marked difference
between the lengths of the two relevant coasts (and the size of the two
landmasses), but also by a fundamental difference between Greenland
and Jan Mayen with respect to their demographic, socio-economic and
political structures. Greenland is a viable human society with a popula-
tion of 55,000 and with political autonomy, whereas Jan Mayen has no
population in the proper sense of the word, as only about 25 persons tem-
porarily stay on the island manning meteorological, radio and LORAN
stations.

15. The economic and other interests described by the Parties in this
case are fundamentally different. The interests described by Denmark
are interests directly connected with Greenland whereas the interests
described by Norway are interests connected with the Norwegian main-
land and its population, not with Jan Mayen. As the case concerns delimi-
tation of the maritime area between Greenland and Jan Mayen it seems to
me that only the population and socio-economic structures of these terri-
tories are in fact relevant and that, in this connection especially, the total
dependence of Greenland on fisheries needs to be stressed.

It is generally recognized that a heavy dependence on fisheries may
be a relevant factor in international law, as far as territories like Green-
land are concerned. This appears from a resolution which was adopted in
connection with the Convention of 29 April 1958 on Fishing and Con-
servation of the Living Resources of the High Seas. In connection with
the adoption of the resolution, particular mention was made of Iceland,
the Faroe Islands and Greenland, as countries whose people are over-

276
311 MARITIME DELIMITATION (DISS. OP. FISCHER)

whelmingly dependent upon coastal fisheries for their livelihood or
economic development. That the needs of the coastal population of
Greenland justify special protective measures was also recognized in the
Judgment of 30 November 1982 of the Court of Justice of the European
Communities.

The Court has, as mentioned, taken account of the factor of access to
what it considered to be the capelin zone as it has found that a division of
the southern part of the area of overlapping claims into two equal parts
would give both Parties equitable access to the fishing resources of the
area. In other words, a new type of median line has been introduced. I
disagree with the grounds of the Court as they disregard the above-
mentioned socio-economic factors.

16. The Court did not consider the maritime delimitation between Ice-
land and Jan Mayen, as effected by the treaties of 1980 and 1981, to be a
precedent and the conduct of the Parties to constitute an element which
could influence the operation of delimitation in the present case.

I agree that these treaties do not constitute a binding precedent in the
strict sense of the term but they are in my opinion nevertheless relevant as
an expression of the conduct of Norway and as such of great importance
to the present case.

I consider the Iceland/Jan Mayen delimitation which involves the very
same island which is the subject of the present case to be highly relevant
as a strong indication of what would be an equitable delimitation of the
maritime area between Greenland and Jan Mayen.

17. It is noteworthy that the operative part of the Agreement of 1980
does not contain any provisions concerning the delimitation of the econ-
omic zones but that one of the preambular clauses is the following:

“Considering that Iceland has established an economic zone of
200 nautical miles and that Norway will in the near future establish a
fishery zone around Jan Mayen”.

Thus the Icelandic 200-mile zone, vis-a-vis Jan Mayen, was not agreed
upon by the Parties but existed by virtue of the Icelandic Law of 1 June
1979. The line, unilaterally drawn by Iceland, was then mentioned in the
Preamble of the 1980 Agreement “recognizing Iceland’s strong economic
dependence on the fisheries, cf. Article 71 in the text of the Conference on
the Law of the Sea”. The same point of view was expressed in the Recom-
mendation of 30 May 1980, advanced by the Norwegian Parliamentary
Committee with respect to the 1980 Agreement:

“In that no reservation is made on Norway’s part against the full
200-nautical-mile extent of Iceland’s economic zone also in the area
between Iceland and Jan Mayen, it also implies approval of that

‘extent of the zone in the area mentioned.”

277
312 MARITIME DELIMITATION (DISS. OP. FISCHER)

That view also found expression in the Committee’s Report of 27 April
1982:

“The Committee would also recall that, by virtue of the Agreement
of 28 May 1980 between Norway and Iceland concerning fisheries
and continental shelf questions, Norway indirectly approved an
Icelandic economic zone of 200 nautical miles, comprising both
fishing territory and the continental shelf, between Iceland and Jan
Mayen. This approval at the same time marked acceptance on Nor-
way’s part of an Icelandic continental shelf of at least 200 miles
towards Jan Mayen.”

The Agreement of 1981 between Norway and Iceland, following the
recommendations of the Conciliation Commission set up by the
1980 Agreement, provided that the delimitation between the Parties’
respective parts of the continental shelf in the area between Iceland and
Jan Mayen was to coincide with the delimitation line between their
respective economic zones. The Conciliation Commission had, according
to the 1980 Agreement, to “take into account Iceland’s strong economic
interests in these sea areas, the existing geographical and geological
factors and other special circumstances”.

18. The two Agreements by which Norway accepted that the maritime
boundary between Iceland and Jan Mayen should be established to take
account of the existing Icelandic 200-mile zone must, in the context of
developments in the law of the sea, be considered as being in conformity
with equitable principles and expressing a solution which Norway (and
Iceland) considered to be equitable. A median line delimitation would not
have been considered equitable.

19. The factual and legal situation in relation to the maritime delimita-
tion in the area between Greenland and Jan Mayen is very similar to the
context of the delimitation between Iceland and Jan Mayen. Greenland is,
like Iceland, much larger than Jan Mayen and they both have, unlike
Jan Mayen, permanent populations and their own economic and political
structure. Iceland and Greenland have, with regard to their economies,
been put on the same footing as, together with the Faroe Islands, they
have, as has been said, been singled out in connection with the Conven-
tion of 29 April 1958 on Fishing and Conservation of the Living Resources
of the High Seas, as countries or territories whose people are over-
whelmingly dependent upon coastal fisheries for their livelihood or
economic development.

The delimitation between Iceland and Jan Mayen must, as already
stated, be considered to be equitable. As the factors which were relevant in
that case are very similar to the relevant factors in the Greenland/
Jan Mayen case, it would have been just and equitable to draw the delimi-
tation line in the present case in a manner similar to the way in which
the lines were drawn in the Iceland/Jan Mayen case, that is to say, at a
distance of 200 nautical miles from East Greenland.

278
313 MARITIME DELIMITATION (DISS. OP. FISCHER)

20. As for the delimitation in the maritime area between Bear Island
and mainland Norway, the Court has found that Norway is no more
bound by that solution than is Denmark to apply, in the present dispute,
the method of equidistance used to effect the delimitation between
Norway and Denmark in the Skagerrak and the North Sea or off the
Faroe Islands. I do not see any analogy between the delimitation situa-
tions concerning Bear Island and the delimitations in the North Sea men-
tioned by the Court as the situation concerning Bear Island is very special.
I consider that the Bear Island delimitation, although it concerns delimi-
tation between two Norwegian territories, has international aspects and
that it is of a certain relevance as expressing the conduct of Norway
concerning a maritime delimitation of an area located between an
uninhabited small island and a mainland.

21. I do not agree with the method of delimitation of the area of over-
lapping claims (zones 1, 2 and 3) which is very ingeniously invented
expressly for this case.

The two lines dividing the area into three zones are drawn between
the points where the Greenland 200-mile line and the median line are
changing direction.

The southernmost zone (zone 1) corresponds — by accident — essen-
tially to the area which, according to the Court, is the principal area for
capelin fishing. It follows from what I have already stated that I do not
consider the division of this zone into two equal parts to be equitable as it
disregards relevant socio-economic factors. Furthermore J do not think
that the Court is in a position to define the main fishing area of capelin
with accuracy as that area might vary greatly.

The division of zones 2 and 3 is based on the sole consideration —
which I strongly contest — that an equal division of all three zones would
give too great a weight to the circumstance of the marked disparity in
coastal length. The division of zones 2 and 3 is thus effected in a way that
leads to the desired delimitation of all three zones. I consider that this
whole method is artificial and that no rules of international law have
been adduced to provide grounds for the method apart from a general
reference to “the requirements of equity”.

22. The judge may — and should — exercise judicial discretion within
certain limits and has to make difficult choices according to his convic-
tions.

In the present case, where the decision is based mainly upon equitable
considerations, the range of choices is wider than in cases involving treaty
law only, and the decision of what should be the equitable solution corre-
spondingly difficult. In many cases as in the present one it seems almost
impossible with 100 per cent certainty to point to one single solution
which could be characterized as equitable. The judge has to make a choice
between several potentially equitable solutions.

For the reasons stated above and after having carefully weighed up all
the relevant factors, I have reached the conclusion that the Judgment is

279
314 MARITIME DELIMITATION (DISS. OP. FISCHER)

not the most equitable solution but that a delimitation of the continental
shelf and of the fisheries zone between Greenland and Jan Mayen at a
distance of 200 nautical miles from Eastern Greenland would have been
the most equitable solution and consequently should have been the
outcome of the case.

(Signed) Paul FISCHER.

280
